DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-4, in the reply filed on November 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (WO 2018012014) in view of Schmid et al. (US 2011/0237683).  Note:  US 2019/0308217 is being used as an English language equivalent for WO 2018/012014.
Considering Claim 1:  Okazaki et al. teaches a multilayer coating film comprising a substrate (¶0073), with a colored pigment comprising paint applied to the substrate (¶0074); an interference pigment containing (¶0036) effect base coating layer applied to the colored coating paint (¶0095); and a clear coating layer applied on the effect base coating (¶0096).  Okazaki et al. teaches the multilayered coating as having a Y5 value of greater than 300 (Tables 3-4).  Okazaki et al. teaches the interference pigment as being a metal oxide coated flake substrate (¶0036-37).

Considering Claim 4:  Okazaki et al. teaches the effect coating film as having a thickness of 0.1 to 3.0 microns (¶0072), which teaches the claimed thickness with sufficient specificity.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (WO 2018012014) in view of Schmid et al. (US 2011/0237683) as applied to claim 1 above, and further in view of Itoh et al. (US 2019/0001370) as evidenced by Teraoka et al. (US 2020/0363319).
Considering Claims 2 and 3:  Okazaki et al. and Schmid et al. collectively teach the coating of claim 1 as shown above.
	Okazaki et al. teaches the L* of the coating as being greater than 85 (Table 3), but is silent towards the angle of measurement.  However, Itoh et al. teaches a multilayer film having a L*110 of 60-90, which overlaps with the claimed range (Abstract).  As shown by Teraoka et al., the L*45 is greater than the L*110 (¶0063; Fig. 4).  Okazaki et al. and Itoh et al. are analogous art as they are concerned with the same field of endeavor, namely multilayer effect coatings.  It would have been obvious to a person having ordinary skill in the art to have prepared a coating with a L*110 and L*45 within the claimed range, and the motivation to do so would have been, as Itoh et al. suggests, to prepare a film with high lightness even in the shade (¶0011).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767